  Case 1:21-mj-00037-SKC Document 6 Filed 03/09/21 USDC Colorado Page 1 of 1
Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 1 of 10


                                                                            JAO

                                                                     Mar 10, 2021

                                                                              Miami
  Case 1:21-mj-00037-SKC Document 9 Filed 03/09/21 USDC Colorado Page 1 of 1
Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 2 of 10
  Case 1:21-mj-00037-SKC Document 7 Filed 03/09/21 USDC Colorado Page 1 of 2
Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 3 of 10
  Case 1:21-mj-00037-SKC Document 7 Filed 03/09/21 USDC Colorado Page 2 of 2
Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 4 of 10
  Case 1:21-mj-00037-SKC Document 8 Filed 03/09/21 USDC Colorado Page 1 of 3
Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 5 of 10
  Case 1:21-mj-00037-SKC Document 8 Filed 03/09/21 USDC Colorado Page 2 of 3
Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 6 of 10
  Case 1:21-mj-00037-SKC Document 8 Filed 03/09/21 USDC Colorado Page 3 of 3
Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 7 of 10
CM/ECF - U.S. District Court:cod                             https://ecf.cod.uscourts.gov/cgi-bin/DktRpt.pl?770890970749504-L_1_0-1
             Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 8 of 10

                                                                                                              TERMED

                              U.S. District Court - District of Colorado
                                    District of Colorado (Denver)
                   CRIMINAL DOCKET FOR CASE #: 1:21-mj-00037-SKC All Defendants


         Case title: USA v. Tejeda                                      Date Filed: 03/09/2021
         Other court case number: 1;21-cr-20106-RNS-4 Southern          Date Terminated: 03/09/2021
                                   District of Florida in Miami


         Assigned to: Magistrate Judge S. Kato
         Crews

         Defendant (1)
         Duniel Tejeda                                  represented by Laura Hayes Suelau
         TERMINATED: 03/09/2021                                        Office of the Federal Public Defender-
                                                                       Denver
                                                                       633 Seventeenth Street
                                                                       Suite 1000
                                                                       Denver, CO 80202
                                                                       303-294-7002
                                                                       Fax: 303-294-1192
                                                                       Email: laura_suelau@fd.org
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Federal Agency Attorney

         Pending Counts                                                  Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                               Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                      Disposition
         18 U.S.C. §1349 Conspiracy to Commit
         Mail and Wire Fraud, 18 U.S.C. §1341
         Mail Fraud , 18 U.S.C. §1341 Mail Fraud



1 of 3                                                                                                          3/10/2021, 1:14 PM
CM/ECF - U.S. District Court:cod                                    https://ecf.cod.uscourts.gov/cgi-bin/DktRpt.pl?770890970749504-L_1_0-1
             Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 9 of 10


         Plaintiff
         USA                                                   represented by David Alan Tonini
                                                                              U.S. Attorney's Office-Denver
                                                                              1801 California Street
                                                                              Suite 1600
                                                                              Denver, CO 80202
                                                                              303-454-0100
                                                                              Fax: 303-454-0403
                                                                              Email: David.Tonini@usdoj.gov
                                                                              LEAD ATTORNEY
                                                                              ATTORNEY TO BE NOTICED
                                                                              Designation: Federal Agency Attorney


         Date Filed          #     clear Docket Text

         03/09/2021          1          RULE 5 AFFIDAVIT from the Southern District of Florida in Miami, as to
                                        Duniel Tejeda (1). (nmarb, ) (Additional attachment(s) added on 3/9/2021: # 1
                                        Arrest warrant) (nmarb, ). (Entered: 03/09/2021)
         03/09/2021          2          Arrest of Duniel Tejeda. Initial Appearance - Rule 5 set for 3/9/2021 02:00 PM in
                                        Courtroom C201 before Magistrate Judge S. Kato Crews. (Text Only entry)
                                        (nmarb, ) (Entered: 03/09/2021)
         03/09/2021          3          AMENDED Arrest of Duniel Tejeda. Initial Appearance - Rule 5 set for 3/9/2021
                                        02:00 PM in Courtroom A 501 before Magistrate Judge Michael E. Hegarty. (Text
                                        Only entry)(nmarb, ) (Entered: 03/09/2021)
         03/09/2021          4          COURTROOM MINUTES for proceedings held before Magistrate Judge Michael
                                        E. Hegarty: Initial Appearance and Detention Hearing as to Duniel Tejeda held on
                                        3/9/2021. Defendant present in custody by video. Defendant advised. Court
                                        appoints counsel. Waiver of Preliminary Hearing executed. Discovery
                                        memorandum executed. Defendant advised of conditions of bond and remanded
                                        for processing and release. Order to appear will be entered by separate order.
                                        (Total time: 10 minutes, Hearing time: 2:17 p.m.-2:27 p.m.)

                                        APPEARANCES: Brad Giles on behalf of the Government, Laura Suelau on
                                        behalf of the defendant, Tommie Anderson on behalf of pretrial. FTR: A501.
                                        (cthom, ) Text Only Entry (Entered: 03/09/2021)
         03/09/2021          5          ORDER APPOINTING COUNSEL as to Duniel Tejeda by Magistrate Judge
                                        Michael E. Hegarty on 3/9/2021. Text Only Entry. (cthom, ) (Entered:
                                        03/09/2021)
         03/09/2021          6          WAIVER of Rule 5 & 5.1 Hearings by Duniel Tejeda (cthom, ) (Entered:
                                        03/09/2021)
         03/09/2021          7          Unsecured Bond Entered as to Duniel Tejeda in amount of $ $10,000.00 (cthom, )
                                        (Entered: 03/09/2021)
         03/09/2021          8          ORDER Setting Conditions of Release by Magistrate Judge Michael E. Hegarty
                                        on 3/9/2021. (cthom, ) (Entered: 03/09/2021)



2 of 3                                                                                                                 3/10/2021, 1:14 PM
CM/ECF - U.S. District Court:cod                                       https://ecf.cod.uscourts.gov/cgi-bin/DktRpt.pl?770890970749504-L_1_0-1
              Case 1:21-cr-20106-RNS Document 9 Entered on FLSD Docket 03/10/2021 Page 10 of 10

          03/09/2021         9        ORDER Requiring Defendant to Appear in the District Where Charges are
                                      Pending as to Duniel Tejeda. ORDERED by Magistrate Judge Michael E. Hegarty
                                      on 3/9/2021. (cthom, ) (Entered: 03/09/2021)
          03/09/2021        10        Notice to Southern District of Flordia of Rule 5 or 32 or 40 Initial Appearance:
                                      Please use PACER court links to access the public docket and documents. If the
                                      District of Colorado has a surrendered passport, it is being mailed to your court
                                      via USPS certified mail with return receipt. For a bond transmittal, please contact
                                      our case administration specialist at [cod.docketing.uscourts.gov] If you wish to
                                      designate a different email address for future transfers, please send your request to
                                      InterdistrictTransfer_TXND@txnd.uscourts.gov. as to Duniel Tejeda Your case
                                      number is:21-20106-CR-SCOLA/GOODMAN. (Text Only Entry) (cthom, )
                                      (Entered: 03/09/2021)
          03/09/2021        12        NOTICE OF ATTORNEY APPEARANCE: Laura Hayes Suelau appearing for
                                      Duniel Tejeda (Suelau, Laura) (Entered: 03/09/2021)



         or



                                                      PACER Service Center
                                                         Transaction Receipt
                                                            03/10/2021 11:14:04
                                   PACER
                                                  janierarellano:6294994:0 Client Code:
                                   Login:
                                                                          Search          1:21-mj-00037-
                                   Description:   Docket Report
                                                                          Criteria:       SKC
                                   Billable
                                                  2                       Cost:           0.20
                                   Pages:
                                                                          Exempt
                                   Exempt flag: Exempt                                    Always
                                                                          reason:


         PACER fee: Exempt




3 of 3                                                                                                                    3/10/2021, 1:14 PM
